Name: Commission Regulation (EEC) No 3088/86 of 9 October 1986 suspending advance fixing of the import levy for rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 287/ 14 Official Journal of the European Communities 10 . 10 . 86 COMMISSION REGULATION (EEC) No 3088/86 of 9 October 1986 suspending advance fixing of the import levy for rice Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, ¢THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular the first paragraph of Article 13 (7) thereof, Whereas Article 13 (7) of Regulation (EEC) No 1418/76 provides that the provisions , concerning advance fixing of the levy may be suspended if the market situation shows that the application of such provisions will or is likely to cause difficulties ; Whereas, in view of the monetary situation, there is a danger that the continuation of the present system could give rise to speculative operations ; whereas the advance fixing of the import levy for rice should therefore be suspended ; HAS ADOPTED THIS REGULATION : Article 1 Advance fixing of the import levy for the products referred to in Article 1 of Regulation (EEC) No 1418/76 is hereby suspended from 10 October until 3 November 1986. Article 2 This Regulation shall enter into force on 10 October 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 October 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 166, 25 . 6. 1976, p . 1 . (2) OJ No L 362, 31 . 12. 1985, p . 8 .